OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO, SR. WOLF,
CON LA CUAL ESTÁ CONFORME EL JUEZ ASOCIADO, SR. ALDREY.
No puede argüirse seriamente que el demandante firmó la escritura mediante intimidación o fraude según estos elemen-tos han sido definidos en todas partes. Los hechos como han sido alegados demuestran que el demandado se negó a en-tregar el dinero a la demandante a menos que ella hiciera el contrato como se deseaba. Es verdad que el contrato era fuerte pero era un contrato que la demandante tenía derecho a hacer puesto que ella alegó que era mayor de 21 años. Ella convino en hacer una venta con pacto de retracto, y apare-ciendo este hecho claramente de la demanda no se expresó nin-*74guna causa de acción para dejar sin efecto el contrato. Estoy autorizado para decir que el Juez Asociado Sr. Aldrey está conforme con esta opinión disidente.